DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the voltage generator alternately provides the first driving voltage and the second driving voltage to each of the first source driver and the second source driver independent of any display data and independent of any other condition”.  Examiner finds no support in Applicant’s specification as filed for the limitation “independent of any other condition”.  No other ‘conditions’ are discussed and a description of providing driving voltages to the source drivers independently of any other conditions is nowhere found in Applicant’s specification or drawings.  This limitation is therefore new matter [e.g., see MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure].  Claims 3-4 and 6-9 are similarly rejected by virtue of their dependency upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the voltage generator alternately provides the first driving voltage and the second driving voltage to each of the first source driver and the second source driver independent of any display data and independent of any other condition”. 
	However, claim 1 also recites “a voltage generator which generates a first driving voltage and a second driving voltage, the first driving voltage including a first analog driving voltage and a second analog driving voltage having a same voltage level each frame lower than a same voltage level each frame of the first analog driving voltage, and the second driving voltage including the second analog driving voltage and a ground voltage” … “the first source driver provides the first data voltage … in an N-th frame” … “the first source driver provides the second data voltage … in an (N+1)-th frame”, etc. 
	Thus Applicant has claimed that the voltage generator provides the driving voltages independent of any other condition, but has also claimed conditions on the driving voltages that are provided.  In other words, Applicant has claimed contradictory limitations, namely that the providing of driving voltages is done both independently of any other condition and dependent upon the conditions recited in the claim (e.g., “the first driving voltage including … “).  The scope of the claimed subject matter cannot be 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuo et al. (US 5,250,937).

	Regarding claim 1, Kikuo discloses a display device comprising: a display panel including first data lines, second data lines, gate lines, and a plurality of pixels (fig. 7b, see col. 1, ll. 15-24, see also col. 9, l. 52-col. 10, l. 39);

	and a source driver which generates a first data voltage having a first polarity based on the first driving voltage and a second data voltage having a second polarity based on the second driving voltage (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provide positive/negative data voltages with polarities inverted each frame),
	wherein the source driver includes a first source driver coupled to the first data lines and a second source driver coupled to the second data lines (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers connected to even and odd data lines),
	wherein the voltage generator alternately provides the first driving voltage and the second driving voltage to each of the first source driver and the second source driver independent of any display data and independent of any other conditions (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provided positive/negative data voltages with polarities inverted each frame)
	wherein the first source driver provides the first data voltage having the first polarity to the first data lines when the second source driver provides the second data voltage having the second polarity to the second data lines in an N-th frame, wherein N 
 	and wherein the first source driver provides the second data voltage having the second polarity to the first data lines when the second source driver provides the first data voltage having the first polarity to the second data lines in an (N+1)-th frame (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provide positive/negative data voltages with polarities inverted each frame).
	Kikuo fails to explicitly disclose a ground voltage.  Examiner takes official notice that the use of a ground voltage is well-known and that the designation of a ground voltage is well-known as an arbitrary distinction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kikuo with the well-known ground voltage to achieve the predictable result of providing a grounded circuit with an arbitrary ground voltage.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 12/20/21, and thus the use of a ground voltage and the designation of a ground voltage as an arbitrary distinction are taken to be admitted prior art [see MPEP 2144.03].

	Regarding claim 3, Kikuo discloses wherein the voltage generator provides the first driving voltage to the first source driver and provides the second driving voltage to the second source driver in the N-th frame (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provided positive/negative data voltages with polarities inverted each frame),


	Regarding claim 4, Kikuo discloses wherein the first source driver generates the first data voltage having the first polarity based on the first driving voltage and the second source driver generates the second data voltage having the second polarity based on the second driving voltage in the N-th frame (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provide positive/negative data voltages with polarities inverted each frame),
	and the first source driver generates the second data voltage having the second polarity based on the second driving voltage and the second source driver generates the first data voltage having the first polarity based on the first driving voltage in the (N+1)-th frame (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers provide positive/negative data voltages with polarities inverted each frame).

	Regarding claim 6, Kikuo discloses wherein the first data voltage has a voltage level changed between the voltage level of the first analog driving voltage and the voltage level of the second analog voltage (figs. 6-7, see col. 8, l. 55-col. 11, l. 22; see also fig. 2 and col. 6, l. 39-col. 7, l. 37),


	Regarding claim 7, Kikuo discloses wherein when the voltage generator provides the first driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the second analog driving voltage to provide a logic signal (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, e.g., VH, VL, V1-V8, -(V1-V8); see also fig. 2 and col. 6, l. 39-col. 7, l. 37),
	and when the voltage generator provides the second driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the ground voltage to provide the logic signal (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, e.g., VH, VL, V1-V8, -(V1-V8); see also fig. 2 and col. 6, l. 39-col. 7, l. 37).

	Regarding claim 8, Kikuo discloses wherein the first data lines are coupled to an odd-numbered pixel groups including pixels arranged in a line, and the second data lines are coupled to an even-numbered pixel groups including pixels arranged in a line (figs. 6-7, see col. 8, l. 55-col. 11, l. 22, lower and upper drivers connected to even and odd data lines).

	Regarding claim 9, Kikuo discloses wherein each of the first and second source drivers is implemented as a circuit (figs. 6-7, see col. 8, l. 55-col. 11, l. 22).
.

Response to Arguments
	Note that the elements for which Examiner has taken official notice (see claims 1 and 9) are now taken to be admitted prior art, as Applicant has not traversed Examiner’s assertion of official notice in the reply filed 12/20/21 (see discussion in the above claims, see MPEP 2144.03).
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  Applicant argues that “Kikuo does not disclose wherein the voltage generator alternately provides the first driving voltage having a same voltage level each frame and the second driving voltage having a same voltage level each frame to each of the first source driver and the second source driver independent of display data and independent of any other condition” as recited in claim 1 (Remarks, pp. 10-11).

	The rejection of the claims is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/           Primary Examiner, Art Unit 2626